DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to the amendment filed on August 22, 2022.  As directed by the amendment: claims 11, 12, 20, 21, 26, 36, and 37 have been amended, claims 1-10 have been canceled, and no new claims have been added.  Thus, claims 11-40 are presently pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-17, 19, 22-25, 27, 29-33, and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Biener et al. (US 2003/0221691), in view of Jones et al. (US 2006/0201514), and further in view of Starr et al. (US 5,570,689) and Omura et al. (US 2009/0173343).
As to claim 11, Biener discloses a mask system (Fig. 1) for delivery of air at positive pressure to a patient for treatment of sleep disordered breathing, comprising: a sealing arrangement 1, 2 configured to, in use, form a seal with the patient's face (paragraph [0050]), the sealing arrangement 1, 2 comprising a silicone cushion configured to sealingly engage the patient's face in use (transparent elastomer silicone material, paragraph [0050]); and a frame 6 (Fig. 1, Fig. 2) configured to interface with the sealing arrangement 1, 2 to, in use, support the sealing arrangement 1, 2 in an operative position with respect to the patient's face, the frame 6 being more rigid than the silicone of the cushion 1, 2 (paragraphs [0051],[0021]), the frame 6 including: a main body 6a configured to interface with the sealing arrangement 1, 2; a forehead support arm 5 (Fig. 1) extending from the main body 6a; a forehead support pad 6b provided to the forehead support arm 5 and configured to support the frame 6 against the patient's forehead in use (paragraph [0051]), the forehead support pad 6b including a pair of upper headgear connectors 16 for engagement with a pair of upper side straps (paragraph [0082]); the upper headgear connectors 16 comprising a pair of receiving holes, without slots extending into the receiving holes, formed in the forehead support pad 6b to receive the pair of upper side straps (see Fig. 1, Fig. 2); a pair of lower headgear connectors 15 integrally formed with the main body 6a of the frame 6, each lower headgear connector 15 being connected to the main body 6a at a lower end of the headgear connector 15 (see Fig. 1, paragraph [0054]). 
Biener does not disclose that the frame comprises polycarbonate.  However, Jones teaches a mask frame 40 (Fig. 1) comprising polycarbonate (paragraph [0264]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mask system of Biener so that the frame comprises polycarbonate, as taught by Jones, in order to provide a suitable and well-known material choice for a mask frame that achieves the desired reinforcing property.  
Biener further does not disclose that an upper end of each lower headgear connector is spaced from the main body by a first gap disposed between the upper end and the main body to allow a lower side strap to be inserted therebetween.  In other words, while both Beiner’s lower headgear connector 15 and applicant’s lower headgear connector have an opening between the main body of the frame and the lower headgear connector, Biener’s headgear connector 15 differs in that it is connected to the main body at both the upper and lower ends, forming a closed loop around the headgear strap opening, while the instant invention has a gap at the upper end to slide the strap through.  
However, Starr teaches a lower headgear connector 18 (Fig. 1, col. 3, ln. 47-52) on a mask that includes a first gap at its upper end (see slot in connector/strap retaining tab 18, Fig. 1) so that it forms an incomplete loop around the strap.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mask system of Biener so that the lower headgear connectors include a gap/slot at their respective upper ends, as taught by Starr, in order to provide a quick means for removing and reattaching the headgear.  
The modified mask system of Biener now has the first gap at the upper end of each lower headgear connector, between the main body of the mask frame (which forms the inner/mask side of the strap loop) and the upper end of the lower headgear connector (see annotated figures of Starr and Beiner below).

    PNG
    media_image1.png
    309
    330
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    566
    654
    media_image2.png
    Greyscale

Further, while Biener does disclose that the mask system comprises headgear (head band arrangement, paragraph [0054]) and has lower headgear connectors 15 (see Fig. 1), Beiner lacks detailed description as to the headgear comprising a pair of lower side straps removably connectable to the lower headgear connectors, a length of each lower side strap being adjustable by overlapping an end portion of the lower side strap along a length of the lower side strap to form a headgear strap loop.  However, Omura teaches a headgear 13 (Fig. 5) for a mask system 1 comprising a pair of lower side straps 13a removably connectable to lower headgear connectors 14, a length of each lower side strap 13a being adjustable by overlapping an end portion of the lower side strap 13a along a length of the lower side strap to form a headgear strap loop (see Fig. 5, paragraph [0031]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mask system of Biener to include the particular headgear arrangement as taught by Omura, in order to provide a suitable known structure to adequately and adjustably support the mask on the patient’s head through the upper and lower headgear connectors.
The modified mask system of Biener now discloses that each lower headgear connector 15 is aligned close to the frame 6 such that, in use, the lower headgear connector 15 and the frame 6 are configured to cause the headgear strap loop of a corresponding lower side strap to slide along a side of the frame 6 in contact therewith when the headgear strap loop is vertically inserted onto the lower headgear connector 15 by sliding the headgear strap loop along the first gap between the upper end of the lower headgear connector 15 and the main body 6a of the frame 6 in order to attach the headgear strap loop to the lower headgear connector 15 (When Biener’s lower headgear connectors are modified with the first gap/slot in the top of each lower connector, as taught by Starr, the straps will be able to be inserted into the slots in the claimed manner, see annotated Fig. 1 of Biener below).

    PNG
    media_image3.png
    566
    654
    media_image3.png
    Greyscale

As to claim 12, the modified mask of Biener discloses that the forehead support arm 5 is non-adjustably fixed relative to the main body 6a of the frame (via fixing means 9, which can permanently define the relative position of the forehead pad and the main body of the mask, see Fig. 1 of Biener, paragraph [0064] which describes that an adhesive can be applied to hinge 22 to fix the relative position of sections 6a and 6b, and that after the adhesive is cured, the fixing and holding elements 10, 11 can be removed; thus the forehead support arm 5, will be non-adjustably fixed to the frame 6a).  
As to claim 13, the modified mask of Biener discloses that the forehead support arm 5 is integrally formed with the main body 6a of the frame (see Fig. 1, paragraph [0020] describes the that the reinforcement sections 6a, 6b are formed integrally; thus, the portion at 5, between them must also be integrally formed).  
As to claim 14, the modified mask of Biener discloses that the forehead support pad 6b comprises silicone (paragraph [0051] describes forehead padding means 4, which is connected to section 6b, comprises the elastomer material, the elastomer material is described as silicone in paragraph [0050]).  
As to claim 15, the modified mask of Biener discloses that the forehead support pad 6b includes a first region 6b and a second region 4, the second region having increased flexibility as compared to the first region (the forehead padding means 4 is an inherently flexible, elastomer material, paragraph [0051], while section 6b of the reinforcement element 6 has a high rigidity, see paragraph [0021]).  
As to claim 16, the modified mask of Biener discloses the claimed invention except that the first region comprises polycarbonate.  However, it is noted that Biener’s first region 6b is part of the mask frame/reinforcement element 6, which is disclosed as being molded from a thermoplastic plastic material (paragraph [0021]).  Further, Jones teaches a mask frame 40 being formed of polycarbonate (Fig. 2, paragraph [0264]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mask of Biener so that the frame/reinforcement element 6, and thus, the first region 6b is formed of polycarbonate, as taught by Jones, in order to provide a suitable well-known thermoplastic material for supporting the mask body and cushion.
As to claim 17, the modified mask of Biener discloses that the second region 4 comprises silicone (paragraph [0051] describes that forehead padding means 4 comprises the elastomer material, the elastomer material is described as silicone in paragraph [0050]).   
As to claim 19, the modified mask of Biener discloses that the lower headgear connectors are hook shaped (as modified by Starr, see Fig. 1 showing connectors/tabs 18 being hook-shaped).  
As to claim 22, the modified mask of Biener discloses that the lower headgear connectors are C- shaped (see Starr, see Fig. 1 and Biener, Fig. 1, which each show a C-shaped connector/tab).  
As to claim 23, the modified mask of Biener discloses that each lower headgear connector includes a linear portion and a curved portion, the curved portion terminating at the upper end of the lower headgear connector (see annotated Fig. 1 of Beiner and Fig. 1 of Starr, below, where the modified connector has the shape and construction of Beiner, with the slit as taught by Starr).  


    PNG
    media_image4.png
    530
    574
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    352
    354
    media_image5.png
    Greyscale

As to claim 24, the modified mask of Biener discloses that the lower end of each lower headgear connector is connected to the main body of the frame at a connection region (see Fig. 1 of Biener and Fig. 1 of Starr), but does not disclose that the connection region is configured to allow the lower headgear connector to flex relative to the main body to enable some freedom of movement of the lower headgear connector.  However, Omura teaches a headgear connector 14 being formed of a flexible material (elastic resin), thereby enabling some freedom of movement of the connector 14 (see Fig 8, Fig. 9, paragraph [0032]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mask of Biener so that the headgear connector is formed of a flexible material, as taught by Omura, in order to impart elasticity to the headgear connector for ease of connecting the strap to the connector through the slot.
As to claim 25, the modified mask of Biener discloses that each lower side strap has 1) an inner surface arranged to, in use, face towards the patient, and 2) an outer surface arranged to, in use, face away from the patient, wherein when the headgear strap loop is inserted onto the lower headgear connector, the outer surface of the lower side strap along an entire width of the lower side strap is supported by and arranged to contact the lower headgear connector (see Fig. 3 of Starr).  
As to claim 27, the modified mask of Biener discloses that the cushion 2 is configured to, in use, seal with a nasal bridge region of the patient's face (see paragraph [0003] of Biener).  
As to claim 29, the modified mask of Biener discloses that the cushion includes a face-contacting side including a membrane (sealing lip 2, Fig. 1 of Biener, paragraph [0050]) configured to sealingly engage the patient's face in use, and a non-face contacting side 1 including an interfacing structure (groove 14) configured to removably connect to the frame 6 (Fig. 1 of Biener, paragraphs [0053],[0031]).  
As to claim 30, the modified mask of Biener discloses the claimed invention except for an elbow having a first end and a second end, the second end being configured to be connected to an air delivery tube.  However, Jones teaches a face mask including an elbow having a first end and a second end, the second end being configured to be connected to an air delivery tube ().  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mask of Biener so that the mask body is connected to the air delivery tube via an elbow, as taught by Jones, in order to provide an equally suitable and known alternative connection means between a mask body and air delivery conduit.
As to claim 31, the modified mask of Biener discloses that the cushion includes a face-contacting side (sealing lip 2 of Biener, Fig. 1, Fig. 4) including an opening (the opening surrounding the patient’s nose when worn) configured to fluidly communicate with the elbow (modified by Jones, elbow 50, see Fig. 1) to receive a supply of breathable gas.  
As to claim 32, the modified mask of Biener discloses that the frame includes a vent comprising a plurality of holes 38, 39 for gas washout (see Biener, Fig. 4, paragraph [0066]).  
As to claim 33, the modified mask of Biener discloses that the headgear is configured for four-point removable connection to the lower headgear connectors 15 and the upper headgear connectors 16 (see Fig. 2 of Biener, showing four connection points 15, 15, 16, 16).  
As to claim 37, the modified mask of Biener discloses that the main body comprises polycarbonate and the pair of lower headgear connectors comprises polycarbonate (see Jones, paragraph [0264] describes that the frame 40 can be molded from polycarbonate and see Fig. 2, Fig. 7 and paragraph [0240] showing that the headgear connectors are part of the frame 40).
Claim 20 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Biener et al. (US 2003/0221691), in view of Jones et al. (US 2006/0201514), Starr et al. (US 5,570,689) and Omura et al. (US 2009/0173343), as applied to claim 11 above, and further in view of Gradon et al. (US 2007/0175480).
As to claim 20, the modified mask of Biener discloses that when the mask system is worn by the patient in use, each lower headgear connector includes 1) a radially outwardly extending portion connected to the main body of the frame and extending radially outwardly therefrom, 2) a vertically extending portion connected to the radially outwardly extending portion and extending vertically therefrom, and 3) a radially inwardly extending portion connected to the vertically extending portion and extending radially inwardly therefrom towards the main body (see annotated Fig. 1 of Biener below), the radially inwardly extending portion terminating at the upper end of the lower headgear connector (see annotated Fig. 1 of Starr below), and the vertically extending portion of each lower headgear connector being spaced from the main body by a second gap disposed between the vertically extending portion and the main body (see annotated Fig. 1 of Biener below).

    PNG
    media_image6.png
    471
    620
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    352
    407
    media_image7.png
    Greyscale

The modified mask of Biener does not disclose the first gap being smaller than the second gap at at least one location along a length of the vertically extending portion.  However, Gradon teaches a headgear connector having a first gap and a second gap, the first gap being smaller than the second gap at at least one location along a length of the vertically extending portion (see annotated Fig. 1 of Gradon below).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mask system of Biener so that the first gap is smaller than the second gap, as taught by Gradon, in order to prevent inadvertent dislodgement of the strap from the first gap during use of the mask on the patient.

    PNG
    media_image8.png
    588
    528
    media_image8.png
    Greyscale

As to claim 21, the modified mask of Biener discloses that the radially outwardly extending portion extends from a bottom wall of the main body (see annotated Fig. 1 of Biener below).

    PNG
    media_image9.png
    572
    608
    media_image9.png
    Greyscale

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Biener et al. (US 2003/0221691), in view of Jones et al. (US 2006/0201514), Starr et al. (US 5,570,689) and Omura et al. (US 2009/0173343), as applied to claims 11 and 27 above, and further in view of Sprinkle (US 2005/0011521).
As to claim 28, the modified mask of Biener discloses the claimed invention except that the cushion is a full-face cushion.  However, Sprinkle teaches that it is relatively easy to modify a nasal mask 10 (Fig. 1) to become a combined nasal/mouth mask (i.e., a full-face mask) by making the central cavity 16 and face cushion 14 large enough to encompass the user’s nose and mouth (see paragraph [0057]).  the lower side strap to form a headgear strap loop (see Fig. 9, paragraph [0031]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mask of Biener to be a full-face mask/cushion, as taught by Sprinkle, in order to suit a patient’s particular preference for type of mask.  
Claims 34-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Biener et al. (US 2003/0221691), in view of Jones et al. (US 2006/0201514), Starr et al. (US 5,570,689) and Omura et al. (US 2009/0173343), as applied to claim 11 above, and further in view of Amarasinghe et al. (US 2004/0112377).
As to claim 34, while the modified mask system of Biener does disclose that the mask system comprises headgear (head band arrangement, paragraph [0054] of Biener), upper headgear connectors 16 (see Fig. 1), and a pair of upper side straps connected to the upper headgear connectors (as modified by Omura to have upper and lower side straps, Fig. 1), the modified mask system of Biener lacks detailed description as to the upper side straps being removably connectable to the upper headgear connectors.   However, Amarasinghe teaches a headgear 16 (Fig. 1, Fig. 4) for a mask assembly 10 comprising a pair of upper side straps 22 and a pair of lower side straps 24 removably connectable to respective upper and lower headgear connectors (clip structure 42) via hook and loop material 44 (see Fig. 1, Fig. 4, paragraphs [0036]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mask system of Biener so that the upper and lower headgear straps are removable from their respective connectors via hook and loop material, as taught by Amarasinghe, in order to provide a means to adjust the fit of the headgear at the strap connectors to suit a particular patient’s head size.
As to claim 35, the modified mask of Biener discloses that, in use, the lower side straps are configured to be routed under the patient's ears and the upper side straps are configured to be routed over the patient's ears (see Amarasinghe, Fig. 1).  
As to claim 36, the modified mask of Biener discloses that the upper side straps 22 comprise hook and loop material 44 to allow the upper side straps to be length adjustable (see Amarasinghe, paragraph [0036]), wherein the lower side straps 24 comprise hook and loop material 44 to allow the overlapping portion of each lower side strap 24 to be attached along the length of the lower side strap 24 to form the headgear strap loop (see Amarasinghe, Fig. 1, Fig. 4, paragraph [0036]).
Claims 38-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Biener et al. (US 2003/0221691), in view of Jones et al. (US 2006/0201514), Starr et al. (US 5,570,689) and Omura et al. (US 2009/0173343), as applied to claim 11 above, and further in view of Sprinkle et al. (US 2005/0011521) and Amarasinghe et al. (US 2004/0112377).
As to claim 38, the modified mask system of Biener does not disclose that the cushion is a full-face cushion.  However, Sprinkle teaches that it is relatively easy to modify a nasal mask 10 (Fig. 1) to become a combined nasal/mouth mask (i.e., a full-face mask) by making the central cavity 16 and face cushion 14 large enough to encompass the user’s nose and mouth (see paragraph [0057]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mask of Biener to be a full-face mask/cushion, as taught by Sprinkle, in order to suit a patient’s particular preference for type of mask.  
Further, while the modified mask system of Biener does disclose that the mask system comprises headgear (head band arrangement, paragraph [0054] of Biener), upper headgear connectors 16 (see Fig. 1) and a pair of upper side straps connected to the upper headgear connectors (as modified by Omura to have upper and lower side straps, Fig. 1), the modified mask system of Biener lacks detailed description as to the upper side straps being removably connectable to the upper headgear connectors.  However, Amarasinghe teaches a headgear 16 (Fig. 1, Fig. 4) for a mask assembly 10 comprising a pair of upper side straps 22 removably connectable to upper headgear connectors 42 (see Fig. 1, Fig. 4, paragraphs [0036]-[0037]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mask system of Biener so that the upper headgear straps are removable, as taught by Amarasinghe, in order to provide a means to adjust the fit of the headgear at the upper strap connectors to suit a particular patient’s head size.
The modified mask of Biener now discloses that the headgear is configured for four-point removable connection to the lower headgear connectors and the upper headgear connectors 16 (see Fig. 2 of Biener, showing four connection points 15, 15, 16, 16 and see also, Fig. 1 of Omura and Figs 1-4 of Amarasinghe, each showing four connection points), wherein, in use, the lower side straps are configured to be routed under the patient's ears and the upper side straps are configured to be routed over the patient's ears (see Amarasinghe, Fig. 1), wherein the lower side straps and the upper side straps are adjustable and include hook and loop material (see Omura, paragraph [0031] teaching the lower straps adjustable via hook-loop material and Amarasinghe paragraphs [0036]-[0037] teaching the upper straps being adjustable via hook and loop material), wherein the forehead support arm 5 is fixed relative to the main body 6a of the frame (via fixing means 9, which can permanently define the relative position of the forehead pad and the main body of the mask, see Fig. 1 of Biener, paragraph [0051], see also paragraph [0064]), wherein the forehead support arm 5 is integrally formed with the main body 6a of the frame (see Fig. 1, paragraph [0020] describes the that the reinforcement sections 6a, 6b are formed integrally; thus, the portion at 5, between them must also be integrally formed), wherein the forehead support pad 6b comprises silicone (paragraph [0051] describes forehead padding means 4, which is connected to section 6b, comprises the elastomer material, the elastomer material is described as silicone in paragraph [0050]), wherein the lower headgear connectors are hook shaped (as modified by Starr, see Fig. 1 showing connectors/tabs 18 being hook-shaped), wherein the cushion is configured to, in use, seal with a nasal bridge region of the patient's face(see paragraph [0003] of Biener), and wherein the cushion includes a face-contacting side including a membrane (sealing lip 2, Fig. 1 of Biener, paragraph [0050]) configured to sealingly engage the patient's face in use, and a non-face contacting side 1 including an interfacing structure (groove 14) configured to removably connect to the frame 6 (Fig. 1 of Biener, paragraphs [0053],[0031]).  
As to claim 39, the modified mask of Biener discloses that the forehead support pad 6b includes a first region 6b and a second region 4, the second region having increased flexibility as compared to the first region (the forehead padding means 4 is an inherently flexible, elastomer material, paragraph [0051], while section 6b of the reinforcement element 6 has a high rigidity, see paragraph [0021]), and the second region 4 comprising silicone (paragraph [0051] describes that forehead padding means 4 comprises the elastomer material, the elastomer material is described as silicone in paragraph [0050]), but does not disclose that the first region comprises polycarbonate. However, it is noted that Biener’s first region 6b is part of the mask frame/reinforcement element 6, which is disclosed as being molded from a thermoplastic plastic material (paragraph [0021]).  Further, Jones teaches a mask frame 40 being formed of polycarbonate (Fig. 2, paragraph [0264]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mask of Biener so that the frame/reinforcement element 6, and thus, the first region 6b is formed of polycarbonate, as taught by Jones, in order to provide a suitable well-known thermoplastic material for supporting the mask body and cushion.
The modified mask of Biener discloses that, in use, the second region (the silicone padding 4) of the forehead support pad 6b is configured such that tightening the upper side straps causes the second region 4 to flatten to thereby pull the forehead support pad 6b close to the patient's forehead (as the headgear is tightened against the patient’s face, the silicone padding 4 will be compressed/flattened against the forehead).
As to claim 40, the modified mask of Biener discloses that when the mask system is worn by the patient in use, each lower headgear connector includes 1) a radially outwardly extending portion connected to the main body of the fame and extending radially outwardly therefrom, 2) a vertically extending portion connected to the radially outwardly extending portion and extending vertically therefrom, and 3) a radially inwardly extending portion connected to the vertically extending portion and extending radially inwardly therefrom towards the main body (see annotated Fig. 1 of Biener below), wherein the radially inwardly extending portion terminates at the upper end of the lower headgear connector (see annotated Fig. 1 of Starr below), wherein each lower side strap has 1) an inner surface arranged to, in use, face towards the patient, and 2) an outer surface arranged to, in use, face away from the patient, and wherein when the headgear strap loop is inserted onto the lower headgear connector, the outer surface of the lower side strap along an entire width of the lower side strap is supported by and arranged to contact the lower headgear connector (see Fig. 3 of Starr).   

    PNG
    media_image10.png
    530
    605
    media_image10.png
    Greyscale


    PNG
    media_image7.png
    352
    407
    media_image7.png
    Greyscale


The modified mask of Biener further discloses that the lower end of each lower headgear connector is connected to the main body of the frame at a connection region (see Fig. 1 of Biener and Fig. 1 of Starr), but does not disclose that the connection region is configured to allow the lower headgear connector to flex relative to the main body to enable some freedom of movement of the lower headgear connector.  However, Omura teaches a headgear connector 14 being formed of a flexible material (elastic resin), thereby enabling some freedom of movement of the connector 14 (see Fig 8, Fig. 9, paragraph [0032]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mask of Biener so that the headgear connector is formed of a flexible material, as taught by Omura, in order to impart elasticity to the headgear connector for ease of connecting the strap to the connector through the slot.
Allowable Subject Matter
Claims 18 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed August 22, 2022 have been fully considered but they are not persuasive. 
Applicant argues on page 12 of the remarks: 
“In Starr, the strap retaining tab 18 has a slot formed therein for receiving the strap such that the strap is sandwiched between inner and outer walls formed in the tab 18 and which define the slot.  That is, the strap is thus not sandwiched between the tab and the cushion body but is instead contained within a slot formed in the tab itself.”  
Applicant further asserts on page 13 that, in contrast, Biener’s coupling means 15 sandwiches the strap between an outer wall of the frame and an inner wall of the coupling means connector 15.  Thus, the skilled artisan would likely have only understood to replace the entire coupling means 15 in Biener with the tab 18 disclosed in Starr. 
However, the rejection stands.  Claim 11 requires “an upper end of each lower headgear connector being spaced from the main body [of the frame] by a first gap disposed between the upper end and the main body to allow a lower side strap to be inserted therethrough.” 
It does not take any additional skill beyond the level of ordinary skill in the art to see, upon looking at Biener and Starr, that achieving a headgear connector with a gap at it’s upper end, as in Starr, does not necessitate eliminating the entire connector 15 of Biener and attaching a separate tab 18 having a slot.  Rather, one of ordinary skill in the art would see that the feature could easily be achieved by simply incorporating a gap/slot where the upper end of the connector 15 meets the main body/frame portion 6b.  Thus, the argument that the skilled artisan would likely have only understood to replace the entire coupling means 15 in Biener with the tab 18 disclosed in Starr, is unpersuasive.  
Applicant argues on page 13-14 of the remarks that Starr does not teach a headgear strap loop of a lower headgear connector and a frame being configured to cause the headgear strap loop of a corresponding lower side strap to slide along a side of the frame in contact therewith when the headgear strap loop is vertically inserted onto the lower headgear connector.  Applicant then points to a “nook” between the tab 18 and the frame of the mask to show that sliding a strap along the frame would position the strap in the nook and not the gap.  
However, the argument is not well taken.  As mentioned in response to the first argument, an din the rejection of claim 11 above, Biener is not modified to include the entire tab 18 of Starr, but rather, is only modified to include the slot in the lower headgear connectors 15.  Thus, the nook would not be present in the modified mask system of Biener.  
Applicant further argues on page 14 of the remarks:
“Since the thickness of the strap in Biener must be smaller than the slot that forms the coupling means 15 (so that the strap can freely move along the slot), the skilled artisan would have only understood to remove the entire upper portion (radially inwardly extending portion of the coupling means 15 in Biener so as to provide a sufficiently large entrance gap for the strap.  By this arrangement, the entrance gap would be larger than the thickness of the strap and thus, the strap would not contact the frame when inserted into the slot of the connector.
“Alternatively, the skilled artisan may have modified the vertically extending portion of the coupling means 15 to extend more radially outwardly (e.g., at an incline) such that any radially inwardly extending portion would create a larger entrance gap than the gap formed by the containing space between the vertically extending portion and the frame.”
In response, it is noted that the limitation in question is an intended use limitation.  In other words, it is only required that the modified mask system of Biener be structurally able to be used in the claim manner (so that the modified structure permits sliding a headgear strap loop “along a side of the frame in contact therewith when the headgear strap loop is vertically inserted onto the lower headgear connector”.  Further, it is not clear why, even if the entrance gap needs to be larger than the strap or at an incline as applicant asserts, that would preclude the strap from being able to slide along the frame of the modified Biener mask system while being inserted into the connector.  In fact, it seems it would be relatively difficult to insert a headgear strap loop onto the connector 15 through an entrance gap at the upper end without contacting the frame 6b.
Finally, in response to Applicant’s cited case law In re Gianelli on page 15 of the remarks, the argument is not persuasive.  In the cited case, it was noted that “’configured to’ language requires structural attributes necessary for accomplishing the function”.  The prior art chest press machine required additional structural modifications to allow it to be used in the claimed manner (to replace the handles that are pushed during the exercise with ones that are designed to be pulled). As it applies to Biener, in view of Starr, the modified structure of Biener already allows for the intended use of the mask and does not require any additional structural modifications.  One can easily insert a strap through the modified connector 15 while being in contact with the frame.  Thus, it already has the structural attributes necessary for accomplishing the function. 
As to claim 20, Applicant’s arguments with respect to the limitation that the first gap between an upper end of the connector and the main body is smaller than the second gap between a vertically extending portion of the connector and the main body at at least one location along a length of the vertically extending portion have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The remaining arguments with respect to claim 20 have been addressed in the response to the arguments of claim 11 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479. The examiner can normally be reached Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE L WOODWARD/           Primary Examiner, Art Unit 3785